                  UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF COLUMBIA



MAXINE RUSSELL
                    Plaintiff,


          v.                          Civ. Action No. 17-313

CORRECTIONS CORPORATION OF AMERICA,
THE DISTRICT OF COLUMBIA
                    Defendants.



                        MEMORANDUM OPINION

     Plaintiff Maxine Russell allegedly suffered injuries when

she was a pretrial inmate at the Correctional Treatment Facility

(“CTF”) after she tripped and fell in her dark cell. She had

complained about the inadequacy of the lighting in her cell in

the weeks prior to her fall. She alleges that she did not

receive proper medical attention which caused her condition to

further deteriorate. She has since been released, and now sues

the Corrections Corporation of America (“CCA”) and the District

of Columbia (“the District”) bringing several claims based on

her alleged injuries.

     Pending before the Court is the District’s motion to

dismiss Count Seven of Ms. Russell’s complaint. Upon

consideration of the motion, the response and reply thereto, the

applicable law, the entire record, and for the reasons stated in
this Memorandum Opinion, the District’s motion to dismiss Count

Seven of the complaint is GRANTED.

I. Background

     At all relevant times Plaintiff Maxine Russell was a pre-

trial inmate at CTF, a correctional facility operated by CCA

pursuant to a contract with the District. Compl., ECF No. 1-1

¶¶ 2, 3, 9. She was held at CTF for approximately six weeks,

from January 21, 2014 until March 4, 2014. Id. ¶ 10. During her

time at CTF, she was held in a “tiny cell without light.” Id.

She alleges that these conditions led to her “experiencing

serious traumatic and mental health injuries.” Id.

     Ms. Russell alleges that she made “many pleas” to CTF

management and staff that the lack of light in her cell was

causing her traumatic injuries, but CTF refused to transfer her

to another cell or fix the lighting in her cell. Id. ¶ 11. About

a month into her detention, Ms. Russell tripped and fell as she

was trying to get to her bunk bed. Id. ¶ 12. The fall resulted

in physical injuries, which she alleges were exacerbated because

she did not receive “adequate physical and psychological medical

care” after she fell. Id ¶ 13.

     Ms. Russell subsequently filed this suit alleging

violations of state and federal law. See generally id. Relevant

to this motion to dismiss, Ms. Russell brings a claim for

“Municipal Liability” (Count Seven) alleging that the District


                                 2
was deliberately indifferent to her constitutional rights and

the rights of other inmates. Id. ¶ 37–45.

     The District has moved to dismiss Count Seven, the

municipal liability claim. Def.’s Partial Mot. to Dismiss, ECF

No. 14 Ms. Russell has filed an opposition to the motion, Pl.’s

Opp’n, ECF No. 18, and the District has filed a reply, Def.’s

Reply, ECF No. 29. The motion is ripe for adjudication.

II. Legal Standard

     A dismissal pursuant to Rule 12(b)(6) of the Federal Rules

of Civil Procedure is proper if the plaintiff’s complaint fails

“to state a claim upon which relief can be granted.” Fed. R.

Civ. P. 12(b)(6). To survive a motion to dismiss filed under

Rule 12(b)(6), a complaint must contain sufficient facts,

accepted as true, to state a claim “that is plausible on its

face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)(citation

omitted). When considering a motion under Rule 12(b)(6), the

Court must accept as true all of the factual allegations

contained in the complaint. Id. However, the Court is not bound

to accept as true a legal conclusion couched as a factual

allegation. Id. In addition, “only a complaint that states a

plausible claim for relief survives a motion to dismiss.” Id. A

claim is facially plausible when the factual content “allows the

[C]ourt to draw the reasonable inference that the defendant is

liable for the misconduct alleged.” Id. at 663. While


                                3
plausibility does not equate to the “probability requirement, [a

plaintiff must show] more than a sheer possibility that a

defendant acted unlawfully. Threadbare recitals of the elements

of a cause of action, supported by mere conclusory statements,

do not suffice.” Id. at 678.

III. Analysis

     The District moves to dismiss the municipal liability count

for failure to state a claim. Def.’s Partial Mot. to Dismiss,

ECF No. 14. To succeed against a municipality, a plaintiff must

demonstrate that a “municipal policy was the ‘moving force’

behind the constitutional violation.” Baker v. Dist. of

Columbia, 326 F.3d 1302, 1306 (D.C. Cir. 2003). To determine

municipal liability under 42 U.S.C. § 1983, a court must conduct

a two-step inquiry. Id. First, a court must determine whether

the plaintiff establishes a predicate constitutional or

statutory violation. Id. If so, a court then determines whether

the complaint alleges that a custom or policy of the

municipality caused the violation. Id.; see also Monell v.

Department of Social Services, 436 U.S. 658, 694 (1978). “Proof

of a single incident of unconstitutional activity is not

sufficient to impose liability under Monell, unless proof of the

incident includes proof that it was caused by an existing,

unconstitutional municipal policy[.]” Parker v. Dist. of

Columbia, 850 F.2d 708, 711-12 (D.C. Cir. 1988).


                                4
     In her opposition, Ms. Russell references the

“constitutional protection against cruel and unusual

punishment,” under “the Eighth Amendment’s Cruel and Unusual

Punishment Clause or, if not yet convicted, under the Fourteenth

Amendment’s Due Process Clause.” See Pl.’s Opp’n, ECF No. 18 at

4. 1 Ms. Russell argues two bases for a violation of the Eighth

and Fourteenth Amendments: “the indifference of the defendants

as a result of her conditions of incarceration” and “the failure

by the defendants to provide her with necessary and adequate

medical care.” Id. The Court discusses each in turn.

     A. Confinement Conditions

     The Eighth Amendment 2 protects an inmate’s right to “humane

conditions of confinement,” which includes “adequate . . .

medical care” and “reasonable measures to guarantee the safety

of the inmates.” Farmer v. Brennan, 511 U.S. 825, 832–33,

(1994). “[W]hen the State takes a person into its custody and


1 When citing electronic filings throughout this Memorandum
Opinion, the Court cites to the ECF header page number, not the
original page number of the filed document.
2 “[A]n individual not yet convicted of a crime must challenge

his or her treatment or the conditions of confinement under the
Due Process Clause of the Fifth or Fourteenth Amendments rather
than the Eighth Amendment.” Ali v. Rumsfeld, 649 F.3d 762, 770 n.
10 (D.C. Cir. 2011). “Nevertheless, the Eighth Amendment
standard for cruel and unusual punishment may be applied to
custody of a pretrial detainee—even though such detainees have
not been convicted of a crime and may not be subjected to
punishment in any manner—since the conditions of confinement are
comparable.” Young v. Dist. of Columbia, 107 F. Supp. 3d 69, 77
(D.D.C. 2015).


                                 5
holds him there against his will, the Constitution imposes upon

it a corresponding duty to assume some responsibility for his

safety and general well-being.” DeShaney v. Winnebago Cnty.

Dep't of Social Servs., 489 U.S. 189, 199–200 (1989)(citation

omitted). Generally, “‘deprivations’ that trigger Eighth

Amendment scrutiny are deprivations of essential human needs.”

Inmates of Occoquan v. Barry, 844 F.2d 828, 836 (D.C. Cir.

1988).

     Ms. Russell alleges that she was held in a “tiny cell

without light,” that her cell was “dark and dingy,” and that CTF

refused to transfer her to another cell or ”fit her cell with

proper lighting.” Compl., ECF No. 1-1 ¶ 10–11. Her complaint

simply alleges that these conditions were “cruel and unusual”

without any factual support. Id. ¶ 10. This threadbare

allegation does not satisfy the objective threshold for alleging

a constitutional violation under the Eighth Amendment. See

Farmer   v. Brennan, 511 U.S. 825, 834 (1994)(“conditions posing

a substantial risk of serious harm”); Rhodes v. Chapman, 452

U.S. 337, 347 (1981)(describing conditions that “deprive inmates

of the minimal civilized measure of life's necessities”); Women

Prisoners of the D.C. Dep't of Corr. v. District of Columbia, 93

F.3d 910, 928 (D.C. Cir. 1996)(describing “conditions that are

‘soul-chilling’” and ‘grossly wanting’”).

     Even if the complaint could be construed to allege a


                                 6
constitutional violation, the complaint is devoid of facts

sufficient to allege a policy or custom that amounts to the

District’s deliberate indifference of such a violation. Although

it is true that the failure to train, supervise, or discipline

city employees can constitute such a policy or custom if it

amounts to deliberate indifference towards the constitutional

rights of a plaintiff, see Daskalea v. Dist. of Columbia, 227

F.3d 433, 441 (D.C. Cir. 2000), Ms. Russell alleges in a

conclusory manner that “[t]he need for training was so obvious

that failure to address it was likely to result in a

constitutional violation.” Compl., ECF No. 1-1 ¶ 38. She has not

alleged any deficiencies with respect to the training provided

to employees at CTF, or connected any such deficiencies in

training with any violation of her constitutional rights. See

City of Canton, Ohio v. Harris, 489 U.S. 378, 389 (1989)(“Only

where a municipality's failure to train its employees in a

relevant respect evidences a ‘deliberate indifference’ to the

rights of its inhabitants can such a shortcoming be properly

thought of as a city ‘policy or custom” that is actionable under

§ 1983.”). Ms. Russell only alleges legal conclusions such as

that the District failed to investigate unnamed claims by other

inmates regarding constitutional or “other” violations and

failed to reprimand employees for unspecified violations of

those unspecified inmates’ rights. See Compl., ECF No. 1-1 ¶ 41.


                                7
Such “threadbare recitals of the elements of a cause of action,

supported by mere conclusory statements,” are insufficient to

survive a motion to dismiss. Iqbal, 556 U.S. at 678.

     B. Medical Treatment

     To establish an Eighth Amendment violation for failure to

provide adequate medical treatment, a plaintiff must allege

that: (1) his or her medical need is serious; and (2) that

defendant officials acted with a “deliberate indifference to

[his or her] serious medical needs.” Estelle v. Gamble, 429 U.S.

97, 104 (1976). A medical need is “serious if it is one that has

been diagnosed by a physician as mandating treatment or one that

is so obvious that even a lay person would easily recognize the

necessity for a doctor's attention.” Cox v. Dist. of Columbia,

834 F. Supp. 439, 441 (D.D.C. 1992). A complaint that alleges

negligence in treating the plaintiff does not suffice to state a

constitutional claim for inadequate medical treatment. Estelle,

429 U.S. at 106. Rather, the plaintiff must establish that

“officials had subjective knowledge of the serious medical need

and recklessly disregarded the excessive risk to [his or her]

health or safety from that risk.” Baker, 326 F.3d at 1306.

     Here, Ms. Russell has not alleged any facts that support an

inference that she had a serious medical need after her fall.

Ms. Russell alleges that she was not afforded adequate physical

or psychological care between the days of her accident on


                                8
February 21, 2014 and her release on March 4, 2014. See id.

¶¶ 10–13. She has failed to allege that her injuries were so

obvious that a layperson would understand her need for medical

treatment. See generally id. Nor has she alleged any facts that

show that the defendant had a subjective knowledge of and

“recklessly disregarded the excessive risk to [her] health and

safety.” Baker, 326 F.3d at 1306. Ms. Russell’s complaint simply

alleges that she tripped, was physically injured and that she

suffered serious traumatic and mental health injuries. See

Compl., ECF No. 1-1 ¶ 10. 3 These allegations are insufficient to

support an inference that the District is liable for a

constitutional violation based on its conduct.

     Ms. Russell’s complaint fails to identify any facts that

would permit the Court to draw a reasonable inference that the

District is liable for a violation of the Eighth Amendment in

this case. See Iqbal, 556 U.S. at 663. If Ms. Russell obtains

discovery that supports her legal conclusions, she can seek to

amend at that time. However, because she has failed to support

her legal conclusions with factual allegations, the District’s

motion to dismiss Count Seven of her complaint is GRANTED.

IV. Conclusion

     For the foregoing reasons the District’s motion to dismiss


3 Ms. Russell also fails to allege a custom or policy related to
her inadequate medical treatment claim. See supra at 7–8.


                                9
Count Seven is GRANTED. An appropriate Order accompanies this

Memorandum Opinion.

     SO ORDERED.

Signed:   Emmet G. Sullivan
          United States District Judge
          June 17, 2019




                               10
